DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 recites the limitation "said pneumatic pump.” The type of pump has not been properly introduced into the claim, leaving it unclear whether this recitation is referring to a new pump or the pump previously cited.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 and 9-12 are rejected for their incorporation of the above through their dependency of claims 2 and 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2002/0017321 A1).
Re: Claim 1, Schroeder discloses the claimed invention including an apparatus for dispensing liquid dairy product comprising: 
a fluid container (114) adapted to hold liquid dairy product (51) (Fig. 3, Para. 5-6, milk products); 
a dispensing unit operable to dispense said liquid dairy product through a dispenser (13) (Fig. 3); 
a flow control unit comprising at least one pinch valve (75) and one pump (73); wherein said flow control unit is operable to regulate the flow of said liquid dairy product from said fluid container to said dispenser (Para. 40, regulates flow to dispenser).
Re: Claim 2, Schroeder discloses the claimed invention including a first tube (39) and a second tube (29), wherein said first tube connects said fluid container to said pump, wherein said second tube connects said pneumatic pump to said dispenser (Fig. 3, Para. 26, 39, pneumatic pump and tube connecting pump to dispenser), wherein said pump is operable to transport said liquid from said first tube through said second tube and said dispenser, wherein said pinch valve is operable to regulate the flow of the 
Re: Claim 5, Schroeder discloses the claimed invention time delay relay operable to actuate the pump and open the pinch valve for a set time interval (Para. 62, pump and pinch valve opened are open for a set time to reach desired level of fill).
Re: Claim 7, Schroeder discloses the claimed invention at least one additional fluid container (172) adapted to hold a liquid product, at least one separate dispenser within said dispensing unit, and wherein said fluid control unit comprises at least one separate pump  (173) and at least one separate pinch valve (174) within said fluid control unit (Fig. 3), wherein each said additional fluid container is connected to said separate dispenser within said dispensing unit through one or more tubes in series, and wherein each said separate pump and said separate pinch valve within said flow control unit are operable to transport and regulate the flow of said liquid through the apparatus to each said separate dispenser (Fig. 3, Para. 64-65, separate dispenser chamber, container, pump, pinch for dispensing).
Re: Claim 8, Schroeder discloses the claimed invention an apparatus for dispensing liquid dairy product and cleaning fluid comprising:
a fluid container (114) adapted to hold liquid dairy product (51) (Fig. 3, Para. 5-6, milk products); 
a second fluid container (17) adapted to hold cleaning fluid (Para. 48, sanitizing fluid);
a first tube (39) and a second tube (29) (Fig. 3); 
a dispensing unit comprising a selector switch (11) operable to dispense either said liquid dairy product or said cleaning fluid through a dispenser (13) (Fig. 2, Para. 48, 53, selector switch operates to switch between product or cleaning fluid dispensing operations); 
a flow control unit further comprising at least one pump (73) and at least one pinch valve (75), wherein said first tube connects either of said first fluid container (Fig. 3), wherein said second tube connects said pneumatic pump to said dispenser (Fig. 3), wherein said pump is operable to transport said liquid from said first tube through said second tube and said dispenser, wherein said pinch valve is operable to regulate the flow of the liquid through said second tube (Fig. 3, Para. 26, 39, pneumatic pump and tube connecting pump to dispenser).
Re: Claim 11, Schroeder discloses the claimed invention a time delay relay operable to actuate the pump and open the pinch valve for a set time interval when the selector switch is operable to dispense liquid dairy product (Para. 62, pump and pinch valve opened are open for a set time to reach desired level of fill).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) as applied to claims 2 and 8 above, and further in view of Hartman et al (US 2006/0249536 A1).
Re: Claim 3 and 9, Schroeder discloses the claimed invention except for fluid containers are connected to said first tube using a quick-connect connector. However, Hartman discloses a quick connector (26) between first tube (27) and container (20) (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a quick connector as taught by Hartman, since such a modification allows the user to press the connector into the containers for quick installation and removal upon replacement of an empty container. 
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) as applied to claims 2 and 8 above, and further in view of Blette (US Patent No. 5,035,350).
Re: Claim 4 and 10, Schroeder discloses the claimed invention the pump is pneumatic (Para. 39, pneumatic pump) except for expressly stating the pinch valve is as well. However, Blette discloses a pneumatic pinch valve (46) in a dispenser (Fig. 20).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a pneumatic valve as taught by Blette, since Blette states in column 11, lines 59-63 that such a modification is a well-known art alternative for operating a linear valve and a selection between electric or pneumatic means to actuate a valve would be a matter of design choice. 
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) as applied to claims 5 and 11 above, and further in view of Walton et al. (US 2020/0024122 A1).
Re: Claim 6 and 12, Schroeder discloses the claimed invention said time delay except for specifying a set time range. However, Walton teaches a time delay relay ranges from 0 - 10 seconds (Para. 75, time delay relay cycle of 2 seconds).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a time delay relay ranges from 0 - 10 seconds as taught by Walton, since Walton states in paragraph 75 that such a modification reduces the pressure of the liquid supplied by pump to the beverage dispensing assembly allowing for more accurate dispensing. Further, it has been held that held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toriumi, Walton, Okuyama, Reddy, Hampel, Watanabe, Nakajima, and Orzech are cite disclosing pump dispensers with pinch valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754